          Case 1:21-cr-00046-RDM Document 56 Filed 09/03/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   §
                                           §
                                           §
v.                                         §         Case No. 21-CR-00046-RDM
                                           §
PATRICK MONTGOMERY and                     §
BRADY KNOWLTON,                            §
                                           §
        Defendants                         §

     DEFENDANTS’ JOINT MOTION FOR EXTENSION OF TIME TO
FILE SUPPLEMENTAL BRIEFS ON DEFENDANTS’ MOTION TO DISMISS

TO THE HONORABLE RANDOLPH D. MOSS, UNITED STATES DISTRICT
JUDGE FOR THE DISTRICT OF COLUMBIA:

        PATRICK MONTGOMERY and BRADY KNOWLTON, the Defendants in the

above styled and numbered cause, by and through their respective, undersigned coun-

sel, respectfully request an extension of time to file supplemental briefs as requested

by this Court on Defendants’ Motion to Dismiss Count Ten of the Indictment (Doc.

39). In support thereof, Defendants would show the following.

1. Presently pending before this Court is Defendants’ Motion to Dismiss Count Ten

     of the Indictment (Doc. 39; see Doc. 40 – Defendant Patrick Montgomery’s Motion

     for Joinder).

2. On August 3, 2021, this Court held a hearing on Defendants’ motion and indicated

     that additional briefing would assist the Court in resolving the issues raised

     therein. See Transcript of Video Motion Hearing (VMH) at 5. The parties so moved

     and this Court ordered that Defendants file their brief by September 3, 2021 and

     that the Government respond by September 17, 2021. VMH at 64–65.


                                          1
        Case 1:21-cr-00046-RDM Document 56 Filed 09/03/21 Page 2 of 4




3. While Defendants’ counsel have been working diligently on their brief, additional

   time is needed to fully address and brief the issues raised in their motion as well

   as those raised by the Court. Defendants are requesting a two-week extension of

   the present deadlines.

4. Counsel for Mr. Knowlton has conferred with Counsel for the Government and the

   Government is not opposed to an extension of the deadlines for both parties.

      WHEREFORE, PREMISES CONSIDERED, the Defendants respectfully re-

quest this Honorable Court grant them a two-week extension of time to file briefs

related to Defendants’ motion to dismiss such that Defendants’ brief is due on Sep-

tember 17, 2021 and the Government’s brief is due October 1, 2021.

Date: September 3, 2021                Respectfully Submitted,

                                       RONALD SULLIVAN LAW, PLLC

                                       by: /s/ Ronald S. Sullivan Jr.
                                       RONALD S. SULLIVAN JR.
                                       D.C.D.C. Bar ID 451518
                                       rsullivan@ronaldsullivanlaw.com

                                       1300 I Street NW
                                       Suite 400 E
                                       Washington, DC 2005
                                       Telephone: (202) 935-4347
                                       Fax: (617) 496-2277

                                       MAYR LAW, P.C.

                                       by: /s/ T. Brent Mayr
                                       T. BRENT MAYR
                                       Texas State Bar Number 24037052
                                       D.C.D.C. Bar ID TX0206
                                       bmayr@mayr-law.com

                                       5300 Memorial Dr., Suite 750


                                          2
Case 1:21-cr-00046-RDM Document 56 Filed 09/03/21 Page 3 of 4




                           Houston, TX 77007
                           Telephone: 713-808-9613
                           Fax: 713-808-9613

                           WAGNER PLLC

                           by: /s/ Camille Wagner
                           CAMILLE WAGNER
                           DC Bar No. 1695930
                           law@myattorneywagner.com

                           1629 K Street NW, Suite 300
                           Washington, DC 20006
                           (202) 630-8812

                           ATTORNEYS FOR THE DEFENDANT,
                           BRADY KNOWLTON

                           A.J. KRAMER
                           FEDERAL PUBLIC DEFENDER

                           by: /s/ Dani Jahn
                           DANI JAHN
                           Assistant Federal Public Defender

                           625 Indiana Avenue, N.W., Ste 550
                           Washington, D.C. 20004
                           (202) 208-750

                           ATTORNEY FOR THE DEFENDANT,
                           PATRICK MONTGOMERY




                              3
       Case 1:21-cr-00046-RDM Document 56 Filed 09/03/21 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was sent to Counsel for the

Government, Elizabeth Kelley, James Peterson, and James Pearce, on September 3,

2021, via CM/ECF and email.

                                       /s/ T. Brent Mayr
                                       T. BRENT MAYR




                                          4
